Citation Nr: 0500647	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  98-15 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for varicose veins of the 
right ankle and right leg (varicose veins of the right lower 
extremity), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February and November 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, that denied the veteran's 
claim of entitlement to an increased rating for his service-
connected varicose veins of the right lower extremity.  The 
veteran timely appealed this determination to the Board.

In its November 2004 Informal Hearing Presentation, the 
veteran's representative asserts that a higher rating is 
warranted for the veteran's varicose veins because the 
condition is a severely disabling bilateral disability.  
Service connection, however, is not in effect for varicose 
veins of the left lower extremity.  As such, the Board finds 
that the record raises an inferred claim of entitlement to 
service connection for varicose veins of the left lower 
extremity, on a direct basis as well as secondary to the 
veteran's service-connected varicose veins of the right lower 
extremity, and this issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Neither the former criteria for cardiovascular disorders, 
in effect when the veteran filed this claim for an increased 
rating on January 26, 1996, nor the revised criteria, which 
became effective January 12, 1998, are more favorable to the 
veteran's claim.

2.  The medical evidence demonstrates that the veteran's 
varicose veins of the right lower extremity are manifested by 
superficial veins above and below the knee, with varicosities 
of the long saphenous, marked distortion, discoloration, 
pigmentation, persistent edema and subcutaneous induration.

3.  The preponderance of the medical evidence shows that the 
disability is not manifested by secondary involvement of the 
deep circulation, eczema, or persistent ulceration.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for varicose veins 
of the right lower extremity have been met.  38 U.S.C.A. 
§§ 110, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.951, 
4.7, 4.104, Diagnostic Code 7120 (1997, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim for an 
evaluation in excess of 20 percent for his service-connected 
varicose veins of the right lower extremity, and that the 
requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the Board notes that the veteran and his 
representative have been provided with a Statement of the 
Case (SOC) and Supplemental Statements of the Case (SSOCs).  
These documents provide notice of the law and regulations, to 
specifically include the former and revised criteria for 
evaluating varicose veins.  These written communications also 
explain the reasons and bases for the RO's determinations.  
By way of these documents, the veteran was also informed of 
the cumulative evidence that had already been provided to VA, 
or obtained by VA on his behalf.

In an October 2003 RO letter, VA notified the veteran of the 
information and evidence not of record that was necessary to 
support his claim.  In the discussion contained in this 
letter, the veteran was furnished notice of the types of 
evidence that he needed to file with VA, as well as the types 
of evidence VA would assist him in obtaining.  In addition, 
the veteran was informed of his responsibility to identify, 
or to submit directly to VA, medical evidence showing 
treatment for his service-connected varicose veins of the 
right lower extremity.  Furthermore, VA specifically 
requested that he provide it with any additional sources of 
evidence and/or argument in support of his claim.  In light 
of the foregoing, the Board concludes that the notice 
contained in the October 2003 letter substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying the evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 270 (2002) (identifying the document that satisfies VCAA 
notice); and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).

In making this determination, the Board points out that all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  Therefore, any 
error with respect to the timing of the VCAA notice, as well 
as any error in not providing a single notice to the veteran 
covering all content requirements, was harmless.  See 
38 C.F.R. § 20.1102.

With respect to VA's duty to assist, the Board notes that, 
during this appeal, the veteran was afforded formal VA 
cardiovascular examinations in July 1997, March 1999 and 
October 2003 that assessed that nature, extent, severity and 
manifestations of his service-connected varicose veins of the 
right lower extremity.  VA has also associated with the 
claims folder records of the veteran's service medical 
records and post-service VA outpatient treatment, dated from 
June 1995 to November 2003.  In this regard, the Board notes 
that the veteran reported seeking no treatment specifically 
for this condition, and was treated only when seen by VA for 
other disabilities.  In light of the foregoing, the Board 
concludes that there is no pertinent identified evidence that 
has not been accounted for.  Further, the veteran's 
representative has been given the opportunity to submit 
written argument, and thus the Board will thus proceed with 
the consideration of this case.  

Under the circumstances, and particularly in light of the 
Board's decision granting a 40 percent rating for the 
veteran's service-connected varicose veins of the right lower 
extremity, and given the Board's referral to the RO his 
inferred claim of entitlement to service connection for 
varicose veins of the left lower extremity, the Board finds 
that the veteran has been provided with adequate notice of 
the evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
the issue at this time, without a remand of the case to the 
RO for providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, supra.  In 
this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and there is 
no reasonable possibility that additional assistance would 
aid him in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


Background and Analysis

The veteran asserts, in essence, that his varicose veins of 
the right lower extremity are much more severely disabling 
than reflected by the current 20 percent evaluation because 
the disability is productive of daily pain and swelling and, 
as a consequence, results in functional limitation of that 
extremity.  His representative echoes his contentions, and 
maintains that the disability warrants a 50 percent rating.

In an April 1957 rating decision, the RO granted service 
connection for varicose veins of the right leg and assigned 
an initial noncompensable evaluation, effective February 20, 
1957.  In a February 1971 rating decision, the RO increased 
the evaluation to 10 percent, effective November 12, 1970.  
In February 1973 rating action, the RO increased the rating 
for this condition to 20 percent, effective November 1, 1972.

Because the veteran's varicose veins of the right lower 
extremity have been rated as 20 percent disabling under 
38 C.F.R. § 4.104, Diagnostic Code 7101 since November 1, 
1972, the evaluation has been in effect for more than 20 
years and is protected from being reduced.  38 U.S.C.A. § 110 
(West 2002); 38 C.F.R. § 3.951 (2004).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the course of this appeal, the criteria for evaluating 
cardiovascular disorders were changed, effective on January 
12, 1998.  62 Fed. Reg. 65,219 (1997).  As discussed above, 
the RO has notified the veteran of the former and revised 
criteria and has consistently evaluated the claim under both 
the former and current regulation.  As such, there is no 
prejudice to the veteran in the Board's consideration of this 
case.  

In this regard, the Board notes that VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board must first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  The Board must apply both the former 
and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the former and revised 
regulations during the course of this appeal.  See VAOPGCPREC 
3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 
(2004).

Under the former criteria, a 20 percent rating for varicose 
veins of a single lower extremity, i.e., a unilateral 
disability, was warranted for moderately severe varicose 
veins involving superficial veins above and below the knee, 
with varicosities of the long saphenous, ranging in size from 
1 to 2 cm. in diameter, with symptoms of pain or cramping on 
exertion, but without involvement of the deep circulation.  A 
40 percent evaluation required severe unilateral varicose 
veins, manifested by involvement of superficial veins above 
and below the knee, with involvement of the long saphenous, 
ranging over 2 cm. in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration, but with 
no involvement of the deep circulation.  A maximum 50 percent 
evaluation for pronounced unilateral varicose veins was 
warranted where the disability was manifested by findings of 
a severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelburg's and Perthe's 
tests, with ulceration and pigmentation.

Under the revised regulation, a 20 percent evaluation 
requires persistent edema that is incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent evaluation 
requires persistent edema or subcutaneous induration, stasis 
pigmentation or eczema and persistent ulceration.  A 100 
percent rating is warranted when the condition is manifested 
by massive board-like edema with constant pain at rest, 
provided that the symptoms are due to the effects of varicose 
veins.  

A note under the revised rating criteria states that the 
evaluation is for the involvement of a single extremity; in 
circumstances where more than one extremity is involved, 
i.e., if service connection were subsequently established for 
the veteran's varicose veins of the left lower extremity, 
each extremity would be evaluated separately, and thereafter 
combined pursuant to 38 C.F.R. § 4.25, using the bilateral 
factor contained in 38 C.F.R. § 4.26.

As discussed above, the veteran filed this claim seeking an 
increased rating on January 26, 1996, and in July 1997, he 
was afforded a formal VA cardiovascular examination.  The 
examiner reported that the veteran had a history of bilateral 
varicose veins for the past 40 years.  In addition, the 
physician noted that the veteran had ligation stripping of 
the saphenous system on the right side in early 1960s.  

During the examination, the veteran complained of having pain 
and swelling in both legs, worse on the right than the left.  
In addition, he reported occasionally wearing an elastic 
stocking to treat the disability.  The examination revealed 
that the veteran had bilateral varicose veins with early 
stasis dermatitis on both legs, but more prominently on the 
right.  The diagnosis was bilateral varicose veins with early 
stasis dermatitis, right greater than the left.

In appealing the RO's February and November 1997 
determinations, the veteran challenged the adequacy of the 
July 1997 VA cardiovascular examination, and in an effort to 
assist him, in March 1999 the RO afforded him another formal 
VA examination.  The examination report reflects the 
physician's discussion of the history of the veteran's 
varicose veins of the right lower extremity.  During the 
examination, the veteran reported that he had lower extremity 
pain in his right leg that would persist for one to two days 
at a time, as well as swelling "all the time."  

The examination disclosed that the skin on the veteran's 
right lower extremity was dry, flaky and red from the ankle 
to midway between the knee.  At the stocking level there was 
circumferential erythema, with no breakdown or ulceration 
present.  Below the ankle there were some dilated purplish 
venules and veins, and the most prominent varicosities were 
located over the medial and posterior aspects of the belly of 
the gastrocnemius muscle and above the knee.  The physician 
stated that these collapsed promptly on elevation of the legs 
and did not refill when the venous drainage of the saphenous 
was occluded, which he explained suggested that the values of 
the perforating veins were not incompetent.  The diagnosis 
was bilateral varicose veins, more prominent on the right 
than the left.

In October 2003, the veteran was again formally examined by 
VA.  The examination report reflects that the veteran 
complained of right lower extremity pain and an inability to 
walk long distances.  He reported that he did not seek 
treatment for the condition.  The examination showed that the 
veteran had minimal edema that was eased by elevation.  In 
addition, he described the varicose veins as a large, ropy 
distention of all superficial veins of both lower 
extremities, with the right worse than the left.  He also 
reported that the condition was productive of a brawny, 
brownish scaly discoloration of the right lower extremity 
from the knee of the right leg to the toes.  The diagnosis 
was severe varicosities of both lower extremities, right 
worse than left.

VA outpatient treatment records, dated from June 1995 to 
November 2003, reflect complaints and findings consistent 
with the above.  Significant findings, however, include 
pitting edema and stasis dermatitis.

Based on a review of the above evidence, the Board concludes 
that entitlement to a 40 evaluation for the veteran's 
varicose veins of the right lower extremity is warranted 
under both the former and revised criteria.  In making this 
finding, the Board notes that the November 1997 VA 
examination report reflects that, under the former criteria, 
the veteran's varicose veins of the right lower extremity 
were manifested by superficial involvement of veins above and 
below the knee, including the long saphenous, with marked 
distortion and edema.

Further, the March 1999 VA examination report shows that the 
veteran reported having lower extremity pain in his right leg 
that would persist for one to two days at a time as well as 
constant swelling.  In addition, the examination revealed 
that his right lower extremity was dry, flaky and red from 
the ankle to midway between the knee, with erythema.  The 
examination further disclosed that he had varicosities above 
and below the knee.

The Board also notes that the October 2003 VA examination 
report indicates that the disability was manifested by large, 
ropy distention of all superficial veins of the right lower 
extremity, and was productive of a brawny, brownish scaly 
discoloration of the right lower extremity from the knee of 
the right leg to the toes.  Moreover, the VA outpatient 
treatment records show that the condition was productive of 
pitting edema, which is consistent with subcutaneous 
induration.

As such, the Board finds that the disability picture 
presented by the veteran's varicose veins of the right lower 
extremity most closely approximates the criteria required for 
a 40 percent under former Diagnostic Code 7120.  Because the 
evidence does not show secondary involvement of the deep 
circulation, eczema, or persistent ulceration, however, a 50 
percent rating under former Diagnostic Code 7120 is not 
warranted.

Under the revised criteria, an evaluation in excess of 40 
percent is likewise not warranted because the preponderance 
of the evidence is against a finding that the veteran's 
varicose veins of the right lower extremity are productive of 
persistent edema, eczema and persistent ulceration.  Indeed, 
the veteran does not complain of suffering from these 
symptoms.

In reaching this determination, the Board agrees with the 
contention of the veteran's representative that the veteran's 
service-connected varicose veins of the right lower extremity 
is a severely disabling condition as defined by the former 
Diagnostic Code 7120 (as well as under the current 
regulation), and accordingly, the Board has concluded that 
the veteran's service-connected varicose veins of the right 
lower extremity warrants a 40 percent evaluation.  The Board 
points out, however, that his representative is apparently 
under the mistaken impression that service connection is in 
effect for bilateral varicose veins; because service 
connection is in effect for a unilateral disability only, a 
40 percent, rather than a 50 percent rating, is warranted 
under the former criteria.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's varicose veins of the 
right lower extremity reflects so exceptional or unusual a 
disability picture as to warrant the assignment of an 
evaluation higher than schedular 40 percent rating on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2004).  
There is no indication that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or to warrant frequent, or 
indeed, any periods of hospitalization care, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board is not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 40 percent rating for varicose veins of 
the right lower extremity, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


